DETAILED ACTION

Response to Amendment
The Amendment filed 04/20/2021 has been entered.  Claims 1-6 and 8-19 remain pending in the application.  Claims 4-6 and 8-15 have been withdrawn.  Claim(s) 7 have been canceled.  Applicant's arguments have overcome the 103 rejections in view of Liu previously set forth in the Non-Final Rejection mailed 01/28/2021.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 1-3 and 16-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Van Duren et al. (US 20090107550 A1).  
Regarding claims 1 and 16, Van Duren teaches “dense films formed from nanoflakes are particularly useful in forming photovoltaic devices” (which reads upon “a method of forming a consolidated part comprising”, as recited in the instant claim; abstract).  Van Duren teaches that “the chalcogen powder may be deposited on the substrate in a separate solution-based coating step before or after depositing the dispersion containing the nanoflakes” (which reads upon “spreading a layer of particles”, as recited in the instant claim; paragraph [0084]).  Van Duren teaches that “the alloys particles, or elemental particles, e.g., micron- or sub-micron-sized chalcogen powder” (which reads upon “wherein the metal nanoparticles are smaller than the particles of the layer of the particles”, as recited in instant claim 16; paragraph [0084]).  Van Duren teaches “formulating an ink of particles wherein substantially all of the particles are nanoflakes” (which reads upon “an ink vehicle and nanoparticles”, as recited in the instant claim; paragraph [0011]).  Van Duren teaches that “the nanoflakes may be a single metal” (which reads upon “metal nanoparticles”, as recited in the instant claim; paragraph [0024]).  Van Duren teaches “coating a substrate with the ink” (which reads upon “selectively applying a fluid to the layer of particles, wherein the fluid comprises an ink vehicle and metal nanoparticles”, as recited in the instant claim; paragraph [0028]).  Van Duren teaches that “in some embodiments of the present invention, the ink is formulated without a dispersant or other additives” (which reads upon “wherein the fluid does not include a polymeric binder, wherein no polymeric binder is applied to the particles”, as recited in the instant claim; paragraph [0082]).  Van Duren teaches “using, prior to, during, or after the solution deposition and/or heating of one or more of the precursor layers, any combination of … another reducing atmosphere, e.g. CO, and a (8) heat treatment” (which reads upon “consolidating the metal nanoparticles in a reducing atmosphere to form metal connections between individual particles in the layer of the particles”, as recited in the instant claim; paragraph [0087]).  Van Duren teaches that “each layer may be heated or sintered before depositing the next layer” (which reads upon “consolidating the metal nanoparticles in a reducing atmosphere to form metal connections between individual particles in the layer of the particles, where the fluid was applied to the particles to form a consolidated part”, as recited in the instant claim; paragraph [0085]).  
Regarding claim 2, Van Duren teaches the method of claim 1 as stated above.  Van Duren teaches heating the precursor layer 106 to a temperature sufficient to convert the ink (as-deposited ink. Note that solvent and possibly dispersant have been removed by drying), and that the temperature may be between about 375° C. and about 525° C (paragraph [0088]).  
Regarding claim 3, Van Duren teaches the method of claim 1 as stated above.  Van Duren teaches that the inks may have two or more types of nanoflakes which may differ in material composition and/or other quality such as but not limited to shape, size, interior architecture (e.g. a central core surrounded by one or more shell layers), exterior coating (be more explanatory on this one, maybe use words like core-shell), or the like (paragraph [0075]; to reduce oxidation of the metal in the metal nanoparticles is considered intended use).  
Regarding claim 17, Van Duren teaches the method of claim 1 as stated above.  Van Duren teaches that each layer may be heated or sintered before depositing the next layer (paragraph [0085]).  
Regarding claim 18, Van Duren teaches the method of claim 1 as stated above.  Van Duren teaches that the carrier liquid may be an aqueous (water-based) or non-aqueous (organic) solvent (paragraph [0082]).  
Regarding claim 19, Van Duren teaches the method of claim 1 as stated above.  Van Duren teaches that the carrier liquid may be an aqueous (water-based) or non-aqueous (organic) solvent (paragraph [0082]).  Van Duren teaches that the solvents can be aqueous (water-based) or non-aqueous (organic) (paragraph [0118]).  

Response to Arguments
Applicant’s arguments, see Remarks, page 6, filed 04/20/2021, with respect to the rejection(s) of claim(s) 1-3 and 16-19 under Liu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Van Duren.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733